In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        (Filed: January 6, 2020)


* * * * * * * * * * * * * *
GREGORY BRADLEY,           *                                      UNPUBLISHED
                           *                                      No. 17-515V
         Petitioner,       *
                           *                                      Special Master Dorsey
v.                         *
                           *                                      Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Joseph A. Vuckovich, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, D.C., for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

         On April 12, 2017, Gregory Bradley (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(“Vaccine Act”). Petitioner alleged that he suffered from Guillain-Barré syndrome (“GBS”) and
chronic inflammatory demyelinating polyneuropathy (“CIDP”) as a result of the Hepatitis B
vaccine he received on March 24, 2015. Petition at 1, ECF No. 1. On June 13, 2019, the parties
filed a stipulation for award, which the previously assigned special master adopted as his
Decision awarding compensation on June 17, 2019.3 Decision, ECF No. 32.

1
  This decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.
§§ 300aa.
3
    On October 7, 2019, the instant case was reassigned to the undersigned for resolution of attorneys’ fees and costs.
         On August 13, 2019, petitioner filed an application for attorneys’ fees and costs. Motion
for Attorney Fees and Costs (ECF No. 37). Petitioner requests compensation in the amount of
$43,998.95, representing $25,177.70 in attorneys’ fees and $18,821.25 in costs. Fees App. at 1-2.
Pursuant to General Order No. 9, petitioner warrants that he has not personally incurred costs in
pursuit of this litigation. Id. at 3. Respondent filed his response on August 26, 2019 indicating
that he “is satisfied the statutory requirements for an award of attorneys’ fees and costs are met
in this case.” Response, ECF No. 28, at 2. Petitioner filed a reply on August 27, 2019, reiterating
his belief that the requested amount of fees and costs was reasonable. Reply, ECF No. 39, at 4.
The matter is now ripe for disposition.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $43,998.95.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). In this case, because petitioner was awarded compensation pursuant to a stipulation,
he is entitled to a reasonable award of final attorneys’ fees and costs.

                      a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).
                                                  2
        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F. 2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F. 3d at 1521.

                                    i. Reasonable Hourly Rates

        The undersigned has reviewed the requested rates for the work of the Maglio Christopher
and Toale, PA attorneys and paralegals who performed work on this case (the majority of
attorney work was performed by Mr. Joseph Vuckovich, and he was assisted by Ms. Diana
Stadelnikas and seven different paralegals). The rates requested are consistent with what these
individuals have previously been awarded for their Vaccine Program work, and the undersigned
finds them to be reasonable herein.

                                  ii.    Reasonable Hours Expended

        The undersigned has reviewed the submitted billing entries and finds the total number of
hours billed to be reasonable. The billing entries accurately reflect the nature of the work
performed and the undersigned does not find any of the entries to be objectionable. Respondent
also has not indicated that he finds any of the entries to be objectionable either. Accordingly,
petitioner is entitled to the full amount of attorneys’ fees sought, $25,177.70.

                       b. Attorneys’ Costs

        Petitioner requests a total of $18,821.25 in attorneys’ costs. This amount is comprised of
acquiring medical records, postage, the Court’s filing fee, and the work of petitioner’s expert, Dr.
Jeffrey Allen for review of medical records preparation of a submitted expert report. Fees App.
Ex. 3 at 1. All of these costs are typical of Vaccine Program litigation and petitioner has
provided adequate documentation supporting them. Additionally, the undersigned has reviewed
Dr. Allen’s billing statement and finds the number of hours work and the requested hourly rate to
be reasonable for the work performed in the instant case. Accordingly, the requested attorneys’
costs are reasonable, and petitioner shall be fully reimbursed.

           II.     Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioner and his counsel as follows:

 Attorneys’ Fees Requested                                           $25,177.70
                                                 3
    (Total Reduction from Billing Hours)                                              -
    Total Attorneys’ Fees Awarded                                                $25,177.70

    Attorneys’ Costs Requested                                                   $18,821.25
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                               $18,821.25

    Total Attorneys’ Fees and Costs Awarded                                      $43,998.95

Accordingly, the undersigned awards $43,998.95 in attorneys’ fees and costs, in the form of
a check payable jointly to petitioner and petitioner’s counsel, Mr. Joseph Vuckovich.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.4

          IT IS SO ORDERED.

                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.
                                                          4